826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sammie O. ROBERTSON, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
Appeal No. 87-3162
United States Court of Appeals, Federal Circuit.
July 14, 1987.

Before BISSELL, Circuit Judge, MILLER, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, No. DA07528610474, July 29, 1986, dismissing petitioner's appeal for lack of jurisdiction on the ground that he was a probationary employee who failed to establish that his removal was the result of discrimination due to marital status or partisan political affiliation, is affirmed.

OPINION

2
Petitioner received a Veterans Readjustment Appointment on September 15, 1985, and was separated from his position for unsatisfactory performance or conduct before completing one year of service.  He appealed to the Merit Systems Protection Board (board or MSPB), alleging that his removal was the result of racial discrimination.  The administrative judge held that the board lacked jurisdiction to hear the appeal.


3
It is well-settled that rights of appeal to the board by probationary employees are limited, and that, absent allegations of discrimination based upon partisan political reasons or marital status, probationary employees may not obtain MSPB review.  Mastriano v. Federal Aviation Administration, 714 F.2d 1152 (Fed.  Cir. 1983); 5 C.F.R. Secs. 315.806(b), 908(b) (1982).  Accordingly, we are satisfied that the MSPB correctly determined that it lacked jurisdiction to hear this appeal based solely on allegations of racial discrimination.